In a proceeding inter alia to invalidate petitions designating respondents Anthony Saieva and Rosalie De Lillio as candidates in the Republican Party Primary Election to be held on June 23,1970 for the Party position of Member of the State Committee, Male and Female respectively, for the 36th Assembly District, Kings County, the appeal is from a judgment of the Supreme Court, Kings County, entered June 9, 1970, which declared said designating petitions invalid and enjoined the respondent Board of Elections from placing the names of said designees-respondents upon the ballot, but did not grant the further relief sought in the proceeding. Judgment affirmed, without costs. No opinion. Rabin, Acting P. J., Munder, Martuscello, Latham and Benjamin, JJ., concur.